IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SHAMEL JONES,                        :   70 MAP 2014
                                     :
                 Appellant           :   Appeal from the Order of the
                                     :   Commonwealth Court at No. 638 MD 2013
                                     :   dated 5/21/14 exited 5/22/14
           v.                        :
                                     :
                                     :
JOHN E. WETZEL, SECRETARY OF         :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS,                         :
                                     :
                 Appellee            :


                                   ORDER


PER CURIAM                                      DECIDED: March 25, 2015


     AND NOW, this 25th day of March, 2015, the Order of the Commonwealth Court

is hereby AFFIRMED.